 



Exhibit 10.8
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
This summary sheet reports current base salaries and certain other compensation
for the current executive officers of Western Digital Corporation (the
“Company”) who were named in the Summary Compensation Table in the Company’s
Proxy Statement that was filed with the Securities and Exchange Commission in
connection with the Company’s 2006 Annual Meeting of Shareholders (the “Named
Executive Officers”).

              Current Base Named Executive Officer   Salary
 
       
John F. Coyne*
  $ 800,000  
President and Chief Executive Officer
       
 
       
Raymond M. Bukaty
  $ 400,000  
Senior Vice President, Administration, General Counsel and Secretary
       
 
       
Timothy M. Leyden
  $ 409,000  
Executive Vice President, Finance
       
 
       
Stephen D. Milligan
  $ 450,000  
Senior Vice President and Chief Financial Officer
       
 
       
Hossein Moghadam**
  $ 400,000  
Senior Vice President and Chief Technology Officer
       

 

*   The following applies with respect to Mr. Coyne’s compensation by the
Company:

      –   On September 21, 2004, the Company entered into a Long-Term Retention
Agreement – Cash with Mr. Coyne, which was filed as an exhibit to the Company’s
Annual Report on Form 10-K, filed with the Securities and Exchange Commission
for the fiscal year ending June 30, 2006, which is incorporated herein by
reference.         –   On May 14, 2006, the Compensation Committee of the Board
of Directors (the “Board”) granted to Mr. Coyne a performance cash award as
disclosed in Item 1.01 of the Company’s Current Report on Form 8-K filed with
the Securities and Exchange Commission on May 16, 2006,

 



--------------------------------------------------------------------------------



 



      which is incorporated herein by reference. Payout of the cash award is
dependent upon the Company’s achievement of financial goals established by the
Compensation Committee of the Board on September 14, 2006, as disclosed in
Item 1.01 of the Company’s Current Report on Form 8-K filed with the Securities
and Exchange Commission on September 20, 2006, which is incorporated herein by
reference.         –   On October 31, 2006, the Company entered into an
employment agreement with Mr. Coyne, as disclosed in Item 1.01 of the Company’s
Current Report on Form 8-K, filed with the Securities and Exchange Commission on
November 2, 2006, which is incorporated herein by reference.         –   Also on
October 31, 2006, the Compensation Committee of the Board granted to Mr. Coyne
two performance cash awards, as disclosed in Item 1.01 of the Company’s Current
Report on Form 8-K, filed with the Securities and Exchange Commission on
November 2, 2006, which is incorporated herein by reference. Payout of these two
cash awards is dependent upon the Company’s achievement of financial goals
established by the Compensation Committee of the Board on November 8, 2006, as
disclosed in Item 5.02 of the Company’s Current Report on Form 8-K filed with
the Securities and Exchange Commission on November 14, 2006, which is
incorporated herein by reference.


 

**   The following applies with respect to Dr. Moghadam’s compensation by the
Company:

      –   On September 21, 2004, the Company entered into a Long-Term Retention
Agreement – Cash, with Dr. Moghadam, which was filed as an exhibit to the
Company’s annual report on Form 10-K, filed with the Securities and Exchange
Commission on September 14, 2005, which is incorporated herein by reference.    
    –   On February 15, 2006, the Compensation Committee of the Board granted to
Dr. Moghadam a long-term cash award that is payable dependent upon the Company’s
achievement of pre-determined financial goals established by the Compensation
Committee of the Board on February 15, 2006, as disclosed in Item 1.01 of the
Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on February 22, 2006, which is incorporated herein by reference.

The Named Executive Officers received cash bonus awards for the second half of
fiscal year 2007 in accordance with the performance goals disclosed in Item 5.02
of the Company’s Current Report on Form 8-K, filed with the Securities and
Exchange Commission on November 14, 2006, which is incorporated herein by
reference. In addition, on June 12, 2007, the Compensation Committee of the
Board established the performance goals for the cash bonus awards that the Named
Executive Officers are eligible to receive for the first half of fiscal year
2008, as disclosed in Item 5.02 of the Company’s current report on Form 8-K,
filed with the Securities and Exchange Commission on June 15, 2007, which is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



The Named Executive Officers are entitled to participate in various Company
plans as set forth in the exhibits to the Company’s filings with the Securities
and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement.
DIRECTORS
The Company’s non-employee directors currently receive an annual retainer of
$75,000 in January, or if they join the Board at a later date, they receive a
proportion of the annual fee corresponding to the period for which they serve.
The non-employee chairman of the Board receives a quarterly retainer of $25,000.
If a lead independent director has been designated by the Board, the lead
independent director receives a quarterly retainer of $5,000. The chairman of
the audit committee of the Board receives an annual retainer of $15,000, the
chairman of the compensation committee of the Board receives an annual retainer
of $10,000 and the chairman of the governance committee of the Board receives an
annual retainer of $7,500. All audit committee members, including the chairman,
receive an annual retainer of $10,000. All compensation committee members,
including the chairman, receive an annual retainer of $5,000. All governance
committee members, including the chairman, receive an annual retainer of $2,500.
Non-employee directors are reimbursed for reasonable out-of-pocket expenses
incurred in attending Board and committee meetings, but directors do not receive
separate payments for attendance at Board and committee meetings.
Mr. Coyne, who is an employee of the Company, does not receive any compensation
for his service on the Board or any Board committee.
In addition to the standard cash compensation provided to the Company’s
non-employee directors, on May 3, 2007 the Board approved a special cash payment
of $10,000 to each of Ms. Cote and Mr. Kimsey, $20,000 to Mr. DeNero and $10,000
to Mr. Pardun. The Board approved the additional payments to Ms. Cote and
Messrs. Kimsey and DeNero in recognition of the significant time and effort
expended by such individuals as members of a Special Committee of the Board that
was formed in fiscal 2007 to conduct a voluntary review of the Company’s
historical stock option grants. The Board approved the additional payment to
Mr. Pardun in recognition of his additional efforts as the Company’s lead
independent director during the first and second quarters of fiscal 2007 in
connection with certain succession planning and corporate governance matters.
The Company’s non-employee directors are entitled to participate in various
other Company plans as set forth in the exhibits to the Company’s filings with
the Securities and Exchange Commission.

 